UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 000-50838 NETLOGIC MICROSYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 77-0455244 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3975 Freedom Circle Santa Clara, CA 95054 (408) 454-3000 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuance to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filerxAccelerated filer ¨Non-accelerated filer¨Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atMarch 31,2011 Common Stock, $0.01 par value per share 68,309,833 shares Table of Contents NETLOGIC MICROSYSTEMS, INC. FORM 10-Q TABLE OF CONTENTS PageNo. PARTI: FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as ofMarch 31, 2011 and December 31, 20010 3 Condensed Consolidated Statements of Operations for the three months endedMarch 31, 2011 and 20110 4 Condensed Consolidated Statements of Cash Flows for thethree months endedMarch 31, 2011 and 20110 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PARTII: OTHER INFORMATION 33 Item1. Legal Proceedings 33 Item1A. Risk Factors 33 Item6. Exhibits 34 Signatures 35 2 Table of Contents PART I: FINANCIAL INFORMATION Item1. Financial Statements NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS) (UNAUDITED) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Deferred margin Software licenses and other obligations, current Total current liabilities Software licenses and other obligations, long-term Other liabilities Total liabilities Stockholders' equity Common stock Additional paid-in capital Accumulated other comprehensive income (loss) 11 ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT FOR PER SHARE AMOUNTS) (UNAUDITED) Three Months Ended March 31, Revenue $ $ Cost of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Change in contingent earn-out liability - Acquisition-related costs Total operating expenses Income (loss) from operations ) Interest and other income (expense), net ) Income (loss) before income taxes ) Provision for (benefit from) income taxes ) Net income (loss) $ $ ) Net income (loss) per share-basic $ $ ) Net income (loss) per share-diluted $ $ ) Shares used in calculation-basic Shares used in calculation-diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents NETLOGIC MICROSYSTEMS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (IN THOUSANDS) (UNAUDITED) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities Depreciation and amortization Gain (loss) on disposal of property and equipment 18 ) Interest and amortization of premium relating to debt securities - Stock-based compensation Provision for doubtful accounts 14 Provision for inventory reserves Deferred income taxes, net ) Excess benefit from stock-based awards ) - Changes in current assets and liabilities: Accounts receivable ) ) Inventories Prepaid expenses and other assets Accounts payable and accrued liabilities ) ) Contingent earn-out liability - Deferred margin Other long-term liabilities 57 Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of short-term investments ) - Sales and maturities of short-term investments - Purchase of long-term investments and other ) - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Payments of software license and other obligations ) ) Proceeds from issuance of common stock Proceeds from issuance of common stock in connection with a stock offering - Payments for stock issuance costs - ) Tax payments related to vested awards ) ) Excess tax benefit from stock-based awards - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of non-cash investing activities: Acquisition of property and equipment under capitalized software license and other obligations $ - $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents NETLOGIC MICROSYSTEMS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of NetLogic Microsystems, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and with the instructions for Form 10-Q and Regulation S-X for interim financial statements. Accordingly, they do not include all of the information and notes required for complete financial statements. In the opinion of management, all adjustments, consisting of only normal recurring items, considered necessary for a fair statement of the results of operations for the periods are shown. These unaudited financial statements should be read in conjunction with the audited financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December31, 2010. Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December31, 2011. Critical Accounting Policies and Estimates The preparation of the Company’s unaudited condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires it to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.The Company based these estimates and assumptions on historical experience and evaluated them on an on-going basis to help ensure they remain reasonable under current conditions.Actual results could differ from those estimates. During the three months ended March 31, 2011, there were no significant changes to the critical accounting policies and estimates discussed in the Company’s 2010 annual report on Form 10-K. 6 Table of Contents 2. Basic and Diluted Net Loss Per Share The Company computes net income (loss) per share in accordance with ASC 260, “Earnings per Share.” Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding for the period. Diluted net income (loss) per share is computed by dividing net income (loss) by the sum of the weighted average number of common shares outstanding and potential common shares (when dilutive). The following table sets forth the computation of basic and diluted net income (loss) per share attributable to common stockholders (in thousands, except per share data): Three Months Ended March 31, Numerator: Net income (loss): basic and diluted $ $ ) Denominator: Common shares outstanding Total shares: basic Add: stock options and awards outstanding (when dilutive) - Total shares: diluted Net income (loss) per share: basic $ $ ) Net income (loss) per share: diluted $ $ ) The following numbers of shares underlying outstanding commonstock options were excluded from the computation of diluted net income (loss) per share due to their anti-dilutive effects (in thousands): Three Months Ended March 31, Stock options and awards - 7 Table of Contents 3. Stock-Based Compensation The Company has adopted stock plans that provide for grants of equity-based awards to employees, which consist of awards of stock options and restricted stock units. In addition, the Company has an Employee Stock Purchase Plan (“ESPP”) that allows employees to purchase its common stock at a discount through payroll deductions. The estimated fair value of the Company’s equity-based awards, less expected forfeitures, is amortized over the service period of the awards. The Company also grants stock options and restricted stock units to new employees in accordance with Nasdaq Marketplace Rule 5635(c)(4) as an inducement material to the new employee’s entering into employment with the Company. During the three months ended March 31, 2011, the Company corrected a limitation in the calculation of stock-based compensation performed by a third party vendor, and as a result, reduced its compensation expenses by $0.5 million. The change was not material to prior periods and is not expected to have a significant impact on the current year stock-based compensation expense.The total stock-based compensation expense recognized was allocated as follows (in thousands): Three Months Ended March 31, Cost of revenue $ $ Research and development Selling, general and administrative Total stock-based compensation expense $ $ In addition, the Company capitalized approximately $0.1 million and $0.1 million of stock-based compensation in inventory as of March 31, 2011 and December31, 2010, respectively, which represented indirect manufacturing costs related to its inventory. Stock Options The exercise price of each stock option typically equals the market price of the Company’s common stock on the date of grant. Most options vest over four years and expire no later than ten years from the grant date. During the three months ended March 31, 2011 and 2010, the Company did not grant any stock options. As of March 31, 2011, total unrecognized compensation cost related to unvested stock options granted and outstanding was approximately $12.6 million with a weighted average remaining vesting period of 2.48 years. Restricted Stock During the three months ended March 31, 2011 and 2010, the Company granted restricted stock units representing the future right to acquire approximately 493,000 and 94,000 shares of common stock, respectively. These awards vest over the requisite service period, which ranges from six months to four years. The fair value of the restricted stock units was determined using the fair value of the Company’s common stock on the date of the grant. The fair value of the restricted stock units is amortized on a straight-line basis over the service period, and is reduced for estimated forfeitures. As of March 31, 2011, total unrecognized compensation cost related to unvested restricted stock units granted was approximately $78.3 million, which is expected to be recognized over a weighted average period of 2.31 years. Employee Stock Purchase Plan The Company’s ESPP provides that eligible employees may purchase up to $25,000 of shares of common stock annually over the course of two six-month offering periods. The purchase price to be paid by participants is 85% of the price per share of the Company’s common stock either at the beginning or the end of each six-month offering period, whichever is less. 8 Table of Contents Valuation Assumptions The fair value of each purchase is estimated at the beginning of each offering period using the Black-Scholes option pricing model. This model was developed for use in estimating the value of publicly traded options that have no vesting restrictions and are fully transferable. The Company’s stock purchase plan has characteristics significantly different from those of publicly traded options as they have vesting requirements and are not fully transferable. The weighted average assumptions used in the model are outlined in the following table: Three Months Ended March 31, Employee Stock Purchase Plan: Risk-free interest rate % % Expected life of options (in years) Expected dividend yield % % Volatility 49
